

LIMITED RECOURSE ASSIGNMENT


FOR GOOD AND VALUABLE CONSIDERATION, the receipt and sufficiency of which are
hereby acknowledged, and for the consideration set forth on Exhibit “A” attached
hereto and incorporated herein (the “Purchase Price”), YA Global Investments,
L.P., f/k/a Cornell Capital Partners, LP (the “Assignor”), a Cayman Island
exempt limited partnership with an office located at 101 Hudson Street Suite
3700, Jersey City, New Jersey 07302, hereby sells, assigns, and transfers to
Titan-Nexus, Inc. (the “Assignee”), a wholly owned subsidiary of Titan PCB West,
Inc. (“Titan Electronics”), a Delaware corporation with its principal place of
business located at 1700 Jay E 11 Drive, Suite 200, Richardson, Texas 75081, in
accordance with the terms hereof, all right, title, and interest, if any, of the
Assignor in and to each of the documents, instruments and agreements described
on Exhibit “B”, annexed hereto and incorporated herein by reference
(collectively, the “Assigned Documents”) which relate to the loan arrangements
between the Assignor and Nexus Custom Electronics Corp., f/k/a NECI Acquisition,
Inc. (“NCEC”) and Nexus Nano Electronics, Inc., f/k/a Sagamore Holdings, Inc.
(“Nexus Nano”, and collectively with NCEC, the “Borrowers”), and all rights,
remedies, powers, and discretions of the Assignor thereunder, as if the Assignor
had specifically and separately assigned to the Assignee each of the Assigned
Documents. Except as expressly set forth in Section 5, below, this Assignment is
made WITHOUT RECOURSE.


1.
Assignor’s Representations and Warranties. The Assignor warrants and represents
solely the following, all as determined in accordance with the Assignor’s books
and records:

 

 
a.
Exhibit “C” attached hereto and incorporated herein sets forth the amounts of
principal and interest which were outstanding under the Assigned Documents as of
October 31, 2007.

 

 
b.
After review of its files, the Assignor believes that the Assigned Documents
include all of the debt instruments held by the Assignor with respect to its
loan arrangements with the Borrowers, and all material documents granting
security for such debt instruments, and that after consummation of the
assignment contemplated herein, the Assignor will not hold any material debt of,
or security interests or liens upon any material property of, the Borrowers,
provided, however, that it is acknowledged and understood that the Assigned
Documents specifically do not include certain documents, instruments, and/or
agreements relating to the purchase of, or rights with respect to, stock of the
Borrowers, including, without limitation, certain securities purchase
agreements, registration rights agreements, warrants, investor agreements, and
the like. In the event that the Assignor locates additional debt or security
documents that should have been included in the Assigned Documents, or if the
Assignee notifies the Assignor in writing of such additional documents that
should have been included in the Assigned Documents, then the Assignor execute
such assignments of such documents as the Assignee may reasonably request, and,
to the extent that the originals of such documents are in the Assignor’s
possession, deliver the originals of the same to the Assignee without further
consideration.

 

 
c.
The Assignor (i) has not previously assigned, sold, or otherwise transferred the
Assigned Documents, (ii) has the right and authority to transfer the Assigned
Documents to the Assignee, and (iii) is transferring the Assigned Documents to
the Assignee free and clear of any liens or encumbrances.

 

 
d.
The execution by the Assignor of this Assignment and the performance by the
Assignor of the Assignor’s obligations hereunder respectively have been duly
authorized by all required action and will not violate any order of any court or
governmental agency or any agreement by which the Assignor is bound.

 

 
e.
The Assignor has no actual knowledge of the filing of any action against the
Borrowers or the Assignor seeking to invalidate, void, set aside, subordinate,
or otherwise impair all or some portion of the Assigned Documents, or the debts,
claims, liens, or security interests evidenced by the Assigned Documents, nor
has the Assignor received any written correspondence threatening such an action.
For the purpose of this provision, the “actual knowledge” of the Assignor shall
mean the actual knowledge of the officers of the Assignor with responsibility
for the management of the Assignor’s loan arrangements with the Borrowers.

 

--------------------------------------------------------------------------------


 
2.
Exclusion of Assignor’s Warranties and Representations. Except as specifically
provided in Section 1, above, this Assignment is made by the Assignor without
any representations or warranties whatsoever, whether expressed, implied, or
imposed by law. Without limiting the generality of the foregoing exclusion of
representations and warranties, this Assignment is made without any
representations or warranties with respect to:

 

 
a.
the genuineness of any signature other than those made by or on behalf of the
Assignor.

 

 
b.
the collectability of any amount owed to the Assignor under any of the Assigned
Documents by the Borrowers or any guarantor of the Borrowers’ obligations to the
Assignor.

 

 
c.
the financial condition of the Borrowers or of any guarantor of the obligations
of the Borrowers to the Assignor.

 

 
d.
the legality, validity, sufficiency, or enforceability of any of the Assigned
Documents.

 

 
e.
the validity, enforceability, attachment, priority, or perfection of any
security interest, attachment, relief, encumbrance or mortgage included in the
Assigned Documents, or the compliance with applicable law of any proceedings
commenced or followed by the Assignor with respect to the Assignor’s loan
arrangements with the Borrowers.

 

 
f.
the existence, or applicability, of any claims or causes of action under any
state and Federal fraudulent transfer and conveyance laws, insolvency laws, and
judicially developed doctrines relevant, or similar, to any of the foregoing
laws, such as preference actions, equitable subordination and the like, whether
under bankruptcy, insolvency, reorganization, receivership, moratorium and other
similar laws affecting the rights and remedies of creditors, or other applicable
law, that may result in the avoidance, subordination, setting aside, or
invalidation of the Assigned Documents, or otherwise modify or affect the
validity, enforceability, or priority, of the Assigned Documents or any of the
claims evidenced thereby or the liens, pledges, and/or security interests
granted thereunder or in connection therewith.

 

 
g.
the existence, value, access to, or condition of any collateral granted (or
purported to be granted) to the Assignor under the Assigned Documents,
including, without limitation, as to any environmental matters (including,
without limitation as to the existence of lead paint, asbestos, UFFI, radon or
any other material, hazardous or otherwise), the existence of health, housing,
building or other code violations and/or the existence, identity or number of
tenants or other occupants at any real estate collateral or any leased premises.

 
3.
Assignee’s Acknowledgment. The Assignee acknowledges the foregoing exclusion of
representations and warranties and further acknowledges and agrees that (a)
except as expressly provided in Section 1, above, the Assignor has not made any
representations or warranties whatsoever, and (b) except as expressly provided
in Section 5, is purchasing the Assigned Documents “as is” and without any
recourse to the Assignor.

 

--------------------------------------------------------------------------------


 
4.
Remedies for Breach of Assignor’s Representations and Warranties. The sole
remedy of the Assignee for the breach of any of the representations and
warranties set forth in Section 1 above shall be a full or partial refund of the
Purchase Price, as appropriate, provided that (a) in such case the Assignor
shall have the right to repurchase the Assigned Documents in accordance with the
provisions of Section 13, below, and (b) with respect to a breach of the
representations and warranties set forth in Section 1(b), above, the Assignor
shall be granted the opportunity to cure any such breach by executing and
delivering to the Assignee within ten (10) business days of written demand by
the Assignee such further assignments as the Assignee may reasonably request to
ensure that all material debt instruments, and the security documents granted in
connection with the same, have been assigned to the Assignee.

 
5.
Limited Recourse Provision. This Assignment is made WITHOUT RECOURSE, except in
the following specific circumstances, and then only to extent expressly set
forth in this Section:

 

 
a.
In the event that on or before eighteen (18) months from the date of this
Assignment, the Assignee, in good faith and in the exercise of its reasonable
discretion, deems it necessary to settle or pay any unsecured claims of the
Borrowers (but only to the extent that such claims are held by parties unrelated
to the Assignee, Titan Electronics, or Titan Global Holdings, Inc. or any of
their respective affiliates) in connection with the enforcement of the Assigned
Documents, then the Assignee shall have the right to require the Assignor to
return shares of Preferred Stock (as defined on Exhibit “A”) to Titan
Electronics in a number equal to the lesser of (i) the number of shares with a
value equal to the actual cash payments made by the Assignee to such unsecured
claimants, plus reasonable out of pocket costs and expenses (including attorneys
fees and expenses) incurred by the Assignee in connection with settling such
claims, and (ii) the number of shares of Preferred Stock granted to the Assignor
pursuant to Section 2 of Exhibit “A”.

 

 
b.
In the event that on or before eighteen (18) months from the date of this
Assignment, one or more actions are commenced by a party unrelated to the
Assignee, Titan Electronics, Titan Global Holdings, Inc. or any of their
respective affiliates which seek(s) to invalidate, void, set aside, subordinate,
or otherwise impair all or some portion of the debts, claims, liens or security
interests securing such claims, evidenced by the Assigned Documents, or a
bankruptcy proceeding is commenced by or against either or both of the Borrowers
during such eighteen (18) month period and such an action is later commenced in
that bankruptcy proceeding, and such debts, claims, liens, or security
interests, or some portion thereof, are thereafter actually invalidated, voided,
set aside, subordinated, or otherwise impaired, or the Assignee, in good faith
and in the exercise of its reasonable discretion, settles such action(s), then
the Assignee shall have the right to require the Assignor to return shares of
Preferred Stock (as defined on Exhibit “A”) to Titan Electronics in a number
equal to the lesser of (i) the number of shares with a value equal to (without
duplication) the amount of the debt invalidated or subordinated, or value of the
collateral secured by a lien or security interest that was invalidated,
subordinated, or set aside, or the actual cash payments made by the Assignee to
settle such claims, plus the reasonable out of pocket costs and expenses
(including attorneys fees and expenses) incurred by the Assignee in defending or
settling such action or actions, and (ii) the number of shares of Preferred
Stock granted to the Assignor pursuant to Section 2 of Exhibit “A”.
Notwithstanding the foregoing, if the Assignee subsequently receives a
distribution on any of the debts, claims, liens or security interests which were
invalidated, voided, set aside, subordinated, or otherwise impaired (such as a
distribution in a bankruptcy to the Assignee as an unsecured creditor), then the
Assignor shall be entitled to the return of Preferred Stock in an amount with a
value equal to such distribution, less any reasonable out of pocket costs and
expenses incurred by the Assignee in connection with obtaining such
distribution.

 

--------------------------------------------------------------------------------


 

 
c.
Notwithstanding the foregoing, the Assignee agrees that to the extent that the
Assignee recovers any funds from Jaco Electronics, Inc. or Nexus Custom
Electronics, Inc. pursuant to (a) any cause of action arising out of, or related
to, that certain Asset Purchase Agreement dated as of September 20, 2004 entered
into by and among Jaco Electronics, Inc., Nexus Custom Electronics, Inc., and
the Borrowers, or any of the transactions relating thereto, including, without
limitation, the current civil action pending in The United States District Court
for the Southern District of New York as Case No. 06-CV-6687, or (b) as a result
of a claim or claims arising from the sale of counterfeit inventory by Jaco
Electronics, Inc. to the Borrowers prior to the date of this Assignment, then
the Assignee will first apply such funds, net of the reasonable out of pocket
costs and expenses (including attorneys fees and expenses) incurred by the
Assignee in obtaining such funds, to any claim the Assignee may have under
Sections 5(a) and 5(b), before exercising its right to require the return of the
Preferred Stock, and to the extent the Assignee recovers such funds after the
Assignor has been required to return all or any portion of the Preferred Stock
to the Assignee under Sections 5(a) and/or 5(b), above, then the Assignor shall
be entitled to the return of Preferred Stock in an amount with a value equal to
such recovery.

 

 
d.
For the purposes of this Section and for Section 13, the value of the Preferred
Stock shall be calculated as the greater of (x) the liquidation value of the
Preferred Stock as of the date of the closing on this Assignment, or (y) the
conversion value of the Preferred Stock into common stock of Titan Electronics
determined as of the date the Assignee makes demand for the return of the
Preferred Stock.

 

 
e.
In the event that the Assignor is required to return shares of Preferred Stock
to the Assignee under Sections 5(a) or 5(b) above, and the Assignor no longer
holds sufficient shares of Preferred Stock to satisfy such requirement, then the
Assignor shall return all of the shares of Preferred Stock still in its
possession, and then pay to the Assignee a cash amount equal to the lesser of
(a) the value of the number of shares of Preferred Stock that would have
otherwise been returned pursuant to the formula set forth in Section 5(d) above
or (b) the total proceeds actually received for such shares of Preferred Stock
(or, to the extent, converted to common stock and then sold by Assignor, the
total proceeds actually received for such underlying shares of common stock as a
result of such conversion) that would otherwise have been returned pursuant to
Section 5(d) above if such shares had not been sold, net of the reasonable costs
and expenses (including capital gains taxes, if any) incurred by the Assignor in
selling such shares. In the event that the Assignor sold shares for different
prices, then the price per share shall be calculated as the average of such
prices. The Assignee acknowledges and agrees that the decision to sell such
shares, and the price received for such shares, is wholly within the discretion
of the Assignor, and that when selling shares, the Assignor shall have no duty
to obtain the highest or best price for such shares.

 

 
f.
Under no circumstances whatsoever shall the Assignor ever be required to return
the TGH Shares (as defined in Exhibit “A”), or to defend the Assignee in any
action of the nature described in this Section 5, or otherwise in connection
with the Assigned Documents or the transactions related thereto.

 
6.
No Endorsement. This Assignment is made without any of the representations or
warranties described in Article 3 and Article 9 of the Uniform Commercial Code
as enacted and in force in the State of New Jersey, and does not constitute an
endorsement by the Assignor of any promissory notes or other instruments listed
on Exhibit “B”. Any attempt to affix this Assignment to such promissory notes or
other instruments shall be without force or effect to alter the nature of this
Assignment.

 

--------------------------------------------------------------------------------


 
7.
Representations by Assignee. The Assignee represents the following:

 

 
a.
The Assignee has determined to purchase this Assignment and the Assigned
Documents following the Assignee’s own independent review and inspection of
whatever matters the Assignee deemed necessary or appropriate and not in
reliance upon any information provided by the Assignor.

 

 
b.
The Assignee has made its own independent investigation and evaluation as to the
facts and circumstances relating to this Assignment.

 

 
c.
The Assignee has entered into this transaction after consultation with
independent counsel of the Assignee’s own selection and, with the sole exception
of the representations and warranties specifically made in Section 1, above, is
not relying upon any representation or warranty of the Assignor in consummating
this transaction.

 

 
d.
The execution by the Assignee of this Assignment and the performance by the
Assignee of the Assignee’s obligations hereunder respectively have been duly
authorized by all required action and will not violate any order of any court or
governmental agency or any agreement by which the Assignee is bound.

 

 
e.
The Assignee is aware that (i) as a result of the convertible feature of certain
of the Assigned Documents, that such Assigned Documents may be considered
securities under applicable Federal and/or state securities laws, (ii) the
Assigned Documents, and any securities into which any of the Assigned Documents
may be converted, have not been registered with the Securities and Exchange
Commission or the securities commission of any state and (iii) if such
securities laws are applicable, the Assigned Documents, or any securities into
which any of the Assigned Documents may be converted, may not be offered or sold
except pursuant to an effective registration statement under the Securities Act
of 1933, as amended (the “Securities Act”), or pursuant to an available
exemption from, or in a transaction no subject to, the registration requirements
of the Securities Act, and in accordance with applicable state securities laws.

 

 
f.
The Assignee is an “accredited Investor”, as defined in the Securities Act, and
the Assignee has purchased the Assigned Documents for its own account, and not
with a view to resale. The Assignee is able to bear the economic risk of the
purchase of the Assigned Documents and it is able to hold the Assigned Documents
for an indefinite period of time.

 

 
g.
The Assignee has done a full, complete, and exhaustive evaluation and
investigation into the status of the Borrowers and into the status of any
collateral which purportedly secures the Borrowers’ obligations under the
Assigned Documents, including, without limitation, the Borrowers’ financial
status, the environmental condition of the collateral purportedly granted under
any of the Assigned Documents, and the applicability of state and Federal
fraudulent transfer and conveyance laws, insolvency laws, and judicially
developed doctrines relevant, or similar, to any of the foregoing laws, such as
preference actions, equitable subordination and the like.

 

 
h.
The Assignee acknowledges and agrees that the Purchase Price is to be paid in
full to the Assignor, without adjustment whatsoever for the amount of
outstanding taxes (or any other form of taxes or charges or liens whatsoever)
affecting the collateral purportedly granted to the Assignor under the Assigned
Documents, and the Assignee further acknowledges that the Assignee has
investigated and evaluated the status of any and all outstanding taxes and
understands that the Assignor is not responsible or liable in any way to the
Assignee for the payment or adjustment thereof.

 

 
i.
The Assignee has not relied, in entering into this Assignment, upon any oral or
written information from the Assignor or any of the Assignor’s employees,
attorneys, affiliates, parent, agents or representatives, other than the express
representations of the Assignor contained in Section 1 of this Assignment. The
Assignee further acknowledges that no employee or representative of the Assignor
has been authorized to make, and that the Assignee has not relied upon, any
statements or representations other than those specifically contained in Section
1 of this Assignment.

 

--------------------------------------------------------------------------------


 
8.
Scope of Assignment. The Assignee hereby expressly acknowledges and agrees that
this Assignment is effective only as to the Assigned Documents, and the
obligations evidenced thereby, specifically referenced on Exhibit “B”.

 
9.
Conditions Precedent. The sale of the Assigned Documents contemplated herein
shall not be effective unless and until the following conditions precedent are
satisfied:

 

 
a.
Each of the parties hereto shall have executed this Assignment where indicated
below.

 

 
b.
The shares representing the Purchase Price shall have been transferred to the
Assignor.

 

 
c.
The Assignor shall have purchased Two Million Five Hundred Thousand (2,500,000)
shares of common stock of Titan Global Holdings, Inc. (the “TGH Purchased
Shares”) in exchange for Five Million Dollars ($5,000,000.00).

 

 
d.
The Borrowers shall have executed and delivered an Acknowledgement and Consent
with respect to the Assignment contemplated herein.

 
10.
Delivery of Assigned Documents. Upon the satisfaction of each of the conditions
precedent set forth in Section 9, the Assignor shall deliver the following to
the Assignee:

 

 
a.
An original of this Assignment executed by the Assignor;

 

 
b.
All of the original Assigned Documents in the Assignor’s possession;

 

 
c.
An assignment, in recordable form, of the Mortgage identified on Exhibit “B”;

 

 
d.
Authorization to file UCC-3 Assignments for the UCC Financing Statements
identified on Exhibit “B” and

 

 
e.
An allonge for each promissory note or other instrument listed on Exhibit “B”.

 
11.
WAIVER OF TRIAL BY JURY. THE ASSIGNEE AND THE ASSIGNOR HEREBY MAKE THE FOLLOWING
WAIVER KNOWINGLY, VOLUNTARILY, AND INTENTIONALLY, AND UNDERSTAND THAT THE OTHER,
IN ENTERING INTO THIS ASSIGNMENT, IS RELYING THEREON. THE ASSIGNEE AND THE
ASSIGNOR, IF AND TO THE EXTENT OTHERWISE ENTITLED THERETO, HEREBY IRREVOCABLY
WAIVE ANY PRESENT OR FUTURE RIGHT TO A JURY IN ANY TRIAL OF ANY CASE OR
CONTROVERSY IN WHICH THE OTHER PARTY IS OR BECOMES A PARTY (WHETHER SUCH CASE OR
CONTROVERSY IS INITIATED BY OR AGAINST THE ASSIGNOR OR THE ASSIGNEE OR IN WHICH
THE ASSIGNOR OR THE ASSIGNEE IS JOINED AS A PARTY LITIGANT), WHICH CASE OR
CONTROVERSY ARISES OUT OF, OR IS IN RESPECT OF, THIS ASSIGNMENT, THE ASSIGNED
DOCUMENTS, OR ANY RELATIONSHIP BETWEEN THE ASSIGNEE, WHETHER ALONE OR WITH
OTHERS, AND THE ASSIGNOR RELATIVE TO THE ASSIGNED DOCUMENTS, THIS ASSIGNMENT, OR
OTHERWISE.

 
12.
Indemnification. The Assignee hereby agrees to indemnify, defend, and hold the
Assignor and any employee, officer, director, affiliate, parent, attorney, agent
or predecessor-in-interest of the Assignor (each, an “Indemnified Person”)
harmless of and from any claim brought or threatened against any Indemnified
Person by the Borrowers, any guarantor or endorser of the Borrowers’
obligations, or any other person (as well as from attorneys’ fees and expenses
in connection therewith) on account, relating to, or arising out of the
Assignee’s actions or omissions from and after the transfer of the Assigned
Documents to the Assignee, each of which may be defended, compromised, settled,
or pursued by the Indemnified Person with counsel of the Assignor’s selection,
but at the sole cost and expense of the Assignee. The Assignee, by executing
this Assignment where indicated below, acknowledges and agrees that its
liability and obligations under this Section shall continue in full force and
effect for a period of eighteen (18) months from the date of this Assignment.

 

--------------------------------------------------------------------------------


 
13.
Assignor’s Right to Repurchase Assigned Documents.

 

 
a.
The Assignor shall have the absolute and irrevocable right to purchase the
Assigned Documents from the Assignee at any time after the date hereof if the
Assignee asserts a claim against the Assignor for a breach of the
representations and warranties set forth in Section 1.

 

 
b.
In the event that the Assignor determines, in its sole and exclusive discretion,
to exercise its right of repurchase any of the Assigned Documents under the
terms set forth herein, then:

 

 
i.
the Assignor shall provide the Assignee with not less than three (3) business
day’s written notice of its election, and shall purchase the Assigned Documents
from the Assignee for the “Repurchase Price”. As used herein, the term
“Repurchase Price” shall mean: (a) the return of the shares delivered to the
Assignor as part of the Purchase Price, minus (b) shares of a value equal to any
collections received with respect to the Assigned Documents after the execution
and delivery of this Assignment and of the Assigned Documents, regardless of how
received and applied to the obligations under the Assigned Documents, minus (c)
shares of a value equal to the amount of any debt forgiveness or compromise
granted by the Assignee to the Borrowers or any guarantor, plus (d) shares of a
value equal to any reasonable out of pocket costs and expenses (including
attorneys fees and expenses) incurred by the Assignee in connection with the
Assigned Documents or the enforcement thereof; and

 

 
ii.
the Assignee shall deliver to the Assignor concurrently with the Assignor’s
payment of the Repurchase Price, the following with respect to the Assigned
Documents: (a) all original promissory notes and/or other debt instruments,
properly re-endorsed to the Assignor, (b) all other original Assigned Documents
delivered to the Assignee, and (c) any and all other reassignment instruments
reasonably requested by the Assignor.

 
14.
Miscellaneous.

 

 
a.
This Assignment constitutes the entire agreement between the Assignor and the
Assignee, shall be construed in accordance with the internal law of the State of
New Jersey without regard to any conflicts of laws rules or principles, and is
intended to take effect as a sealed instrument.

 

--------------------------------------------------------------------------------


 

 
b.
Each of the parties agrees that any legal action, proceeding, case, or
controversy with respect to this Assignment or any Assigned Documents may only
be brought in the Superior Court of Hudson County, New Jersey or in the United
States District Court, District of New Jersey, sitting in Newark, New Jersey. By
execution and delivery of this Assignment, each of the parties, for itself and
in respect of its property, accepts, submits, and consents generally and
unconditionally, to the jurisdiction of the aforesaid courts and WAIVES any
objection based on forum non conveniens and any objection to venue of any action
or proceeding instituted under this Assignment or any of the Assigned Documents.

 
 


[remainder of this page intentionally left blank]
 
 
 
 
 
 
 
 
 
 

--------------------------------------------------------------------------------




Executed as an instrument under seal as of the 2nd day of November, 2007.



       
YA GLOBAL INVESTMENTS, L.P.
 
   
   
    By:   Yorkville Advisors, LLC Its: Investment Manager  

      By:   /s/ Mark Angelo  
Name: Mark Angelo
 
Its: Portfolio Manager

 
Acknowledged, agreed, and accepted on
the terms and conditions set forth herein:


TITAN NEXUS, INC.


By: /s/ BRYAN M. CHANCE
Name: Bryan M. Chance
Its: President




Acknowledged, agreed, and accepted solely for the
purposes of its obligations set forth on Exhibit A hereto:


TITAN GLOBAL HOLDINGS, INC.


By: /s/ BRYAN M. CHANCE
Name: Bryan M. Chance
Its: President & CEO
 

--------------------------------------------------------------------------------




EXHIBIT “A”
TO A CERTAIN ASSIGNMENT
DATED AS OF NOVEMBER 1, 2007 BY AND BETWEEN
YA GLOBAL INVESTMENTS, L.P. AND TITAN-NEXUS, INC.






The Purchase Price for the Assigned Documents shall be as follows:


1. Two Million (2,000,000) shares of common stock, par value $0.001 per share,
of Titan Global Holdings, Inc. (“TGH”) valued at $2.00 per share (the “TGH
Shares”).
 
2. Convertible Preferred Stock (the “Preferred Stock”) of Titan PCB West, Inc.
(“Titan Electronics”) with a liquidation value on the date of the closing of not
less than Seven Million Two Hundred and Forty-Five Thousand One Hundred and
Seventy Eight Dollars ($7,245,178) and a conversion rate into common stock of
Titan Electronics as agreed by the parties and set forth in the Certificate of
Amendment of Titan Electronics of even date herewith designating the rights of
such Preferred Stock. The Preferred Stock shall include customary preferred
stock terms, including, without limitation, piggyback and demand registration
rights, voting rights (including rights to vote as a separate class with respect
to certain major decisions of Titan Electronics), redemption rights, and
anti-dilution protections. In addition, the Preferred Stock terms shall include
a covenant by Titan Electronics providing that, within eighteen (18) months of
the closing hereunder, it shall: (a) consolidate the assets of Nexus Nano
Electronics, Inc. and the business operations of Titan PCB East, Inc. into Titan
Electronics, and (b) consummate a public distribution of the shares of common
stock of Titan Electronics (which may be limited to a distribution of Titan
Electronics stock to the shareholders of TGH); provided, however, in the event
that if either (a) or (b) shall not occur within such time period, YA Global
Investments, L.P. shall have a put right to sell the Preferred Stock back to the
Assignee, Titan Electronics, or TGH for no less than the liquidation value of
$7,245,178. In addition, Titan Electronics shall have the right to re-purchase
the shares of Preferred Stock at the price of $70.00 per share upon at least
thirty (30) days prior written notice to the Assignor.
 
 
 
 
 

--------------------------------------------------------------------------------


 
EXHIBIT “B”
TO A CERTAIN ASSIGNMENT
DATED AS OF NOVEMBER 1, 2007 BY AND BETWEEN
YA GLOBAL INVESTMENTS, L.P. AND TITAN-NEXUS, INC.
 


1.
Term Note dated September 20, 2004 made by NCEC payable to Comerica Bank in the
original principal amount of $1,200,000.00, and assigned by Comerica Bank to the
Assignor pursuant to a certain Term Note Allonge dated August 8, 2007.

 
2.
Revolving Credit Note dated September 20, 2004 made by NCEC payable to Comerica
Bank in the original principal amount of $5,000,000.00, and assigned by Comerica
Bank to the Assignor pursuant to a certain Revolving Credit Note Allonge dated
August 8, 2007.

 
3.
Credit Agreement dated as of September 20, 2004 by and between NCEC and Comerica
Bank, and assigned by Comerica Bank to the Assignor pursuant to a certain
Assignment of Credit Agreement dated August 8, 2007.

 
4.
Security Agreement dated as of September 20, 2004, granted by NCEC in favor of
Comerica Bank, and assigned by Comerica Bank to the Assignor pursuant to a
certain Assignment of Security Agreement dated August 8, 2007, and amended and
restated by a certain Amended and Restated Security Agreement dated August 8,
2007.

 
5.
Continuing Collateral Mortgage dated as of September 20, 2004, granted by NCEC
in favor of Comerica Bank upon a certain property located in Brandon, Vermont,
and assigned by Comerica Bank to the Assignor pursuant to a certain Assignment
of Mortgage dated August 8, 2007, and amended and restated by a certain Amended
and Restated Continuing Collateral Mortgage dated August 8, 2007.

 
6.
Guaranty dated as of July 30, 2007 made by NCEC in favor of the Assignor.

 
7.
Amended and Restated Secured Convertible Debenture (No. CCP-1) dated March 10,
2006 in the original face amount of $743,284.72, issued by Nexus Nano to the
Assignor.

 
8.
Secured Convertible Debenture (No. CCP-2) dated June 1, 2006 in the original
face amount of $850,000.00 issued by Nexus Nano to the Assignor.

 
9.
Secured Convertible Note (No. NXNO 4-1) dated July 30, 2007 in the original
principal amount of $660,000.00, made by Nexus Nano payable to the Assignor.

 
10.
Secured Convertible Note (No. NXNO 4-2) dated July 30, 2007 in the original
principal amount of $6,723,087.00, made by Nexus Nano payable to the Assignor.

 
11.
Security Agreement dated as of November 10, 2005, granted by Nexus Nano to CSI
Business Finance, Inc., and assigned to the Assignor by Assignment dated March
10, 2006, as amended by that certain Amended Security Agreement dated as of June
1, 2006 entered into by and between Nexus Nano and the Assignor.

 
12.
Parent Security Agreement dated as of July 30, 2007, granted by Nexus Nano to
the Assignor.

 
13.
The following UCC Financing Statements: (i) UCC Financing Statement naming NECE
as debtor, in favor of Comerica Bank as secured party, and filed with the
Secretary of State of Florida on September 22, 2004 as document number
200407923665, and assigned to the Assignor; (ii) UCC Financing Statement naming
Nexus Nano as debtor, in favor of the Assignor as secured party, and filed with
the Secretary of State of Nevada on March 21, 2007 as document number
2007008715-9; and (iii) UCC Financing Statement naming Nexus Nano as debtor, in
favor of the Assignor as secured party, and filed with the Secretary of State of
Nevada on August 1, 2007 as document number 2007024948-2.

 
 

--------------------------------------------------------------------------------


EXHIBIT “C”
TO A CERTAIN ASSIGNMENT
DATED AS OF NOVEMBER 1, 2007 BY AND BETWEEN
YA GLOBAL INVESTMENTS, L.P. AND TITAN-NEXUS, INC.




Principal and interest outstanding under the Assigned Documents as of October
31, 2007:





       
Total Debentures (principal):
 
$
8,907,620.02
 
Total Debentures (interest):
 
$
556,515.49
 
Term note (principal):
 
$
520,000.00
 
Term note (interest):
 
$
16,369.89
 
Revolving note (principal)
 
$
1,207,342.00
 
Revolving note (interest)
 
$
37,330.98
           
Total
 
$
11,245,178.38
 





 
 
 
 
 
 
 
 
 
 

 

--------------------------------------------------------------------------------





